Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                   No. 04-18-00603-CR

                               Brian Dwayne WILLIAMS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

            From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                             Trial Court No. 18-1568-CR-C
                       Honorable Jessica Crawford, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED September 25, 2019.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice